



Exhibit 10.2
Officer’s Employment Agreement
As Amended and Restated
THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made and entered into as of this
1st day of November, 2018, by and between KENNAMETAL INC., (hereinafter referred
to as "Kennametal" or the "Corporation"), a corporation organized under the laws
of the Commonwealth of Pennsylvania, and Christopher Rossi, an individual
(hereinafter referred to as "Employee").


WITNESSETH:


WHEREAS, Employee acknowledges that by reason of his or her employment by
Kennametal, it is anticipated that Employee will work with, add to, create, have
access to and be entrusted with trade secrets and confidential information
belonging to Kennametal, which are of a technical nature or business nature or
pertain to future developments, the disclosure of which trade secrets or
confidential information to outsiders would be highly detrimental to the
interests of Kennametal; and


WHEREAS, in order to have the benefit of Employee's assistance, Kennametal is
desirous of employing or continuing the employment of Employee; and


WHEREAS, in order to protect Kennametal’s legitimate business interests,
Employee agrees to be employed by Kennametal subject to all terms and conditions
of this Agreement, including its post-employment restrictions; and


WHEREAS, to the extent Employee and Kennametal were parties to an earlier
Employment Agreement, this Agreement amends, restates, and supersedes such
earlier agreements and serves as consideration for Employee’s covenants
contained herein.


NOW, THEREFORE, Kennametal and Employee, each intending to be legally bound
hereby, do mutually covenant and agree as follows:


1.
(a)     Subject to the terms and conditions set forth herein, Kennametal hereby
agrees to employ Employee as of the date hereof. Employee hereby accepts such
employment and agrees to devote his or her full time and attention to the
business and affairs of Kennametal, in such capacity or capacities and to
perform to the best of his or her ability such services as shall be determined
from time to time by the Board of Directors of Kennametal until the termination
of his or her employment hereunder. Employee may not engage, directly or
indirectly, in any other business, investment, or activity that interferes with
Employee’s performance under this Agreement.



(b)    Employee’s base salary, the size of bonus awards, if any, granted to him
or her and other emoluments for his or her services, if any, shall be determined
by the Board of Directors or its Compensation Committee, as appropriate, from
time to time in their sole discretion.





--------------------------------------------------------------------------------







(c)    Kennametal and Employee mutually commit to a duty of good faith and fair
dealing. While employed by Kennametal, Employee owes Kennametal, its affiliates,
and their subsidiaries a fiduciary duty of loyalty, fidelity, and allegiance to
act at all times in the best interests of Kennametal and its designated
representatives, and to refrain from any act or omission that would, directly or
indirectly, injure Kennametal’s business, marketing interests, legal affairs, or
reputation.


2.    In addition to the compensation set forth or contemplated elsewhere
herein, Employee shall be entitled to participate in all employee benefit plans,
programs and arrangements as and to the extent provided to other similarly
situated executives of Kennametal, subject to the terms and conditions of this
Agreement and the terms and conditions from time to time of such plans, programs
and arrangements. Nothing herein contained shall be deemed to limit or prevent
Employee, during his or her employment hereunder, from being reimbursed by
Kennametal for reasonable out-of-pocket business expenditures incurred for
travel, lodging, meals, entertainment or any other business expenses when
submitted to Kennametal for reimbursement in a timely fashion in accordance with
the policies of Kennametal applicable to the executives of Kennametal.


3.    Employee’s employment may be terminated with or without any reason by
either party hereto at any time by giving the other party prior written notice
thereof, provided, however, that any termination on the part of Kennametal shall
occur only if specifically authorized by its Board of Directors; provided,
further, that termination by Kennametal for Cause (as hereinafter defined) shall
be made by written notice which states that it is a termination for Cause; and
provided, further, that termination by Employee shall be on not less than 30
days prior written notice to Kennametal.


4.
(a)     In the event that Employee’s employment is involuntarily terminated by
Kennametal prior to a Change-in-Control (as hereinafter defined) and other than
for Cause (subject to Section 15), Employee will receive, as severance pay, in
addition to all amounts due him or her at the Date of Termination (as
hereinafter defined), an amount equal to two (2) times Employee's base salary at
the annual rate in effect on the Date of Termination, less applicable
withholdings. Subject to Section 17, such severance shall be paid in a lump sum
on the first day of the seventh month following the Date of Termination.
Notwithstanding the foregoing, this Section 4(a) shall not apply in the event
Section 4(c) applies, and Kennametal may cause the forfeiture and recoupment of
any such severance payments if Kennametal reasonably determines that Employee
has violated any provision of this Agreement.



(b)    In the event that Employee's employment is terminated (i) due to the
death of the Employee or (ii) by Employee (x) following a Change-in-Control
without Good Reason (as such term in defined in Section 4(h)) or (y) prior to a
Change-in-Control for any reason, Employee will not be entitled to receive any
severance pay in addition to the amounts, if any, due him or her at the Date of
Termination (as hereinafter defined).







--------------------------------------------------------------------------------





(c)    In the event the Employee’s employment is terminated by Employee for Good
Reason or involuntarily by Kennametal (or its successor) other than for Cause or
Disability pursuant to Section 5 within the six (6) month period preceding a
Change-in-Control in anticipation of such Change-in-Control and the
Change-in-Control actually occurs, or within twenty-four (24) months following a
Change-in-Control, subject to Section 15, Employee will receive as severance pay
(in addition to all other amounts due him or her at the Date of Termination) an
amount equal to two (2) times Employee's base salary at the annual rate in
effect on the Date of Termination and two (2) times the Employee’s target bonus
for the fiscal year in which the termination occurred, less applicable
withholdings. Subject to the provisions of Sections 16 and 17, such severance
pay shall be paid by delivery of a cashier's or certified check to the Employee
on the 65th day following the Date of Termination, provided that the Employee
has executed and not revoked a general release of claims, which release has
become effective and irrevocable within such time period. In addition to the
severance payments provided for in this Section 4(c), Employee also will receive
the same or equivalent medical, dental, disability and group insurance benefits
as were provided to the Employee at the Date of Termination, which benefits
shall be provided to Employee for a two (2) year period commencing on the Date
of Termination or, if earlier, the date the Employee becomes eligible for
comparable benefits under a similar plan, policy or arrangement. Notwithstanding
the foregoing, in the event this Section 4(c) applies, Section 4(a) above, shall
not apply, and Kennametal may cause the forfeiture and recoupment of any such
severance payments if Kennametal reasonably determines that Employee has
violated any provision of this Agreement.


(d)    The medical, dental, disability and group insurance benefits to be
provided under Section 4(c) will be provided as follows:


(i)    Life insurance benefits and disability benefits shall be provided through
the reimbursement of Employee's premiums upon conversion to an individual
policy.


(ii)    The first eighteen (18) months of medical and dental insurance coverage
will be available through the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended ("COBRA"). Provided the Employee timely elects COBRA
continuation coverage, the Employee shall continue to participate in all medical
and dental insurance plans he or she was participating in on the Date of
Termination, and the Corporation shall pay the applicable premium. To the extent
that Employee had dependent coverage immediately prior to the Date of
Termination, such continuation of benefits for Employee shall also cover
Employee's dependents for so long as Employee is receiving benefits under this
Section 4(d) and such dependents remain eligible. The COBRA continuation period
for medical and dental insurance under this Section 4(d) shall be deemed to run
concurrent with the continuation period federally mandated by COBRA, or any
other legally mandated and applicable federal, state, or local coverage period.


(iii)    Following the conclusion of the COBRA continuation period, the
Corporation will provide coverage for the remainder of the two (2) year period
as follows:







--------------------------------------------------------------------------------





(a)    If the relevant medical plan is self-insured (within the meaning of
Section 105(h) of the Internal Revenue Code of 1986, as amended (the "Code")),
and such plan permits coverage for the Employee, then the Corporation will
continue to provide coverage during the two (2) year period and will annually
impute income to the Employee for the fair market value of the premium.


(b)    If, however, the plan does not permit the continued participation
following the end of the COBRA continuation period as contemplated above, then
the Corporation will reimburse Employee for the actual cost to Employee of a
comparable individual medical or dental insurance policy obtained by Employee on
a monthly basis on the first regularly scheduled payroll date each month during
the remainder of the period.


(iv)    Reimbursements to the Employee pursuant to the provisions of this
Section 4(d) will be available only to the extent that (a) such expense is
actually incurred for any particular calendar year and reasonably substantiated;
(b) reimbursement shall be made no later than the end of the calendar year
following the year in which such expense is incurred by the Employee; (c) no
reimbursement provided for any expense incurred in one taxable year will affect
the amount available in another taxable year; and (d) the right to this
reimbursement is not subject to liquidation or exchange for another benefit.
Notwithstanding the foregoing, no reimbursement will be provided for any expense
incurred following the two (2) year period contemplated by this Agreement.


(e)    In the event of a termination of employment under the circumstances above
described in Section 4(c), Employee shall have no duty to seek any other
employment after termination of Employee's employment with Kennametal and
Kennametal hereby waives and agrees not to raise or use any defense based on the
position that Employee had a duty to mitigate or reduce the amounts due him or
her hereunder by seeking other employment whether suitable or unsuitable and
should Employee obtain other employment, then the only effect of such on the
obligations of Kennametal hereunder shall be that Kennametal shall be entitled
to credit against any payments which would otherwise be made for medical,
dental, disability or group insurance pursuant to the benefit provisions set
forth in the second paragraph of Section 4(c) hereof, any comparable payments to
which Employee is entitled under the employee benefit plans maintained by
Employee’s other employer or employers in connection with services to such
employer or employers after termination of his or her employment with
Kennametal.


(f)    The term "Change-in-Control" shall mean a change in control of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
promulgated under the Securities Exchange Act of 1934 as in effect on the date
hereof (the "1934 Act"), or if Item 6(e) is no longer in effect, any regulations
issued by the Securities and Exchange Commission (“SEC”) pursuant to the 1934
Act which serve similar purposes; provided that, without limitation, such a
Change in Control shall be deemed to have occurred upon the occurrence of any
one of the following events:
  
(i)     a Business Combination has been completed, excluding any such Business
Combination that constitutes a Merger of Equals;





--------------------------------------------------------------------------------





(ii)    the Corporation shall sell all or substantially all of its operating
properties and assets to another person, group of associated persons or
corporation(s) or other entity(ies), excluding any Affiliate of the Corporation,
and excluding any such sale that constitutes a Merger of Equals; or
(iii)     any "person" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes a beneficial owner, directly or indirectly, of
securities of the Corporation representing 25% or more of either (A) the then
outstanding Capital Stock of the Corporation, or (B) the combined voting power
of the Corporation's then outstanding voting securities entitled to vote
generally in the election of directors; provided that, the following
acquisitions shall not constitute a Change in Control: (1) any acquisition of
securities of the Corporation directly from the Corporation; (2) any acquisition
securities of the Corporation by the Corporation; (3) any acquisition securities
of the Corporation by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any Affiliate of the Corporation; or (4) any
acquisition securities of the Corporation by any corporation pursuant to a
transaction that constitutes a Merger of Equals.
For purposes of this definition the terms “Affiliate”, “Capital Stock”, “Merger
of Equals” and “Business Combination” shall have the meaning ascribed thereto in
the Kennametal Inc. 2016 Stock and Incentive Plan.


(g)    For purposes of this Agreement "Date of Termination" shall mean:


(i)    if Employee’s employment is terminated due to his or her death or
retirement, the date of death or retirement, respectively;


(ii)    if Employee's employment ends due to termination by Kennametal, the date
on which the termination becomes effective as stated in the written notice of
termination given to the Employee;


(iii)    if Employee’s employment ends due to resignation by Employee, the date
on which Kennametal determines the resignation to be effective or the date
stated in the written notice of resignation given to Kennametal, whichever is
earlier; or


(iv)    For purposes of this Agreement, the Employee will be considered to have
experienced a termination of employment only if the Employee has separated from
service with the Corporation and all of its controlled group members within the
meaning of Section 409A of the Code and the regulations and other guidance
promulgated thereunder ("Section 409A"). For purposes hereof, the determination
of controlled group members shall be made pursuant to the provisions of Section
414(b) and 414(c) of the Code; provided that the language "at least 50 percent"
shall be used instead of "at least 80 percent" in each place it appears in
Section 1563(a)(1), (2) and (3) of the Code and Treas. Reg. § 1.414(c)-2.
Whether the Employee has separated from service will be determined based on all
of the facts and circumstances and in accordance with the guidance issued under
Section 409A.


(h)    The term "Good Reason" for termination by the Employee shall mean the
occurrence of any of the following at or after a Change-in-Control:







--------------------------------------------------------------------------------





(i)    without the Employee's express written consent, the material diminution
of responsibilities or the assignment to the Employee of any duties materially
and substantially inconsistent with his or her positions, duties,
responsibilities and status with Kennametal immediately prior to a
Change-in-Control, or a material change in his or her reporting
responsibilities, titles or offices as in effect immediately prior to a
Change-in-Control, or any removal of the Employee from or any failure to
re-elect the Employee to any of such positions, except in connection with the
termination of the Employee's employment due to Cause (as hereinafter defined)
or as a result of the Employee’s death;


(ii)    a material reduction by Kennametal in the Employee's base salary as in
effect immediately prior to any Change-in-Control;


(iii)    a failure by Kennametal to continue to provide incentive compensation,
under the rules by which incentives are provided, on a basis not materially less
favorable to that provided by Kennametal immediately prior to any
Change-in-Control;


(iv)    a material reduction in the overall level of employee benefits,
including any benefit or compensation plan, stock option plan, retirement plan,
life insurance plan, health and accident plan or disability plan in which
Employee is actively participating immediately prior to a Change-in-Control
(provided, however, that there shall not be deemed to be any such failure if
Kennametal substitutes for the discontinued plan, a plan providing Employee with
substantially similar benefits) or the taking of any action by Kennametal which
would adversely affect Employee's participation in or materially reduce
Employee's overall level of benefits under such plans or deprive Employee of any
material fringe benefits enjoyed by Employee immediately prior to a
Change-in-Control;


(v)    the breach of this Agreement caused by the failure of Kennametal to
obtain the assumption of this Agreement by any successor as contemplated in
Section 11 hereof; and


(vi)    the relocation of the Employee to a facility or a location more than 50
miles from the Employee's then present location, without the Employee's prior
written consent.


Notwithstanding the forgoing, in order for the Employee to terminate for Good
Reason: (a) the Employee must give written notice to Kennametal of the
Employee's intention to terminate employment for Good Reason within sixty (60)
days after the event or omission which constitutes Good Reason, and any failure
to give such written notice within such period will result in a waiver by the
Employee of his or her right to terminate for Good Reason as a result of such
act or omission, (b) the event must remain uncorrected by the Kennametal for
thirty (30) days following such notice (the "Notice Period"), and (C) such
termination must occur within sixty (60) days after the expiration of the Notice
Period.







--------------------------------------------------------------------------------





5.    In the event that Employee (a) shall be guilty of malfeasance, willful
misconduct or gross negligence in the performance of the services contemplated
by this Agreement, or (b) shall not make his or her services available to
Kennametal on a full time basis in accordance with Section 1 hereof for any
reason (including Disability (as hereinafter defined)) other than arising from
Employee's incapacity due to physical or mental illness or injury which does not
constitute Disability (as hereinafter defined) and other than by reason of the
fact Employee’s employment has been terminated under the circumstances described
in Section 4(a), or (c) shall breach the provisions of Section 8 hereof (the
matters described in items (a), (b) and (c) above are collectively referred to
as "Cause"), Kennametal shall have the right, exercised by resolution adopted by
a majority of its Board of Directors, to terminate Employee’s employment for
Cause by giving prior written notice to Employee of its election so to do. In
that event, Employee's employment shall be deemed terminated for Cause, Employee
shall not be entitled to the benefits set forth in Section 4 which shall not be
paid or payable and Kennametal shall only have the obligation to pay Employee
the unpaid portion of Employee's base salary for the period from the last period
from which Employee was paid to the Date of Termination; provided, however, that
if Employee's employment is terminated as a result of the Employee's Disability,
the benefits set forth in Section 4 shall not be paid or payable but Employee
shall be entitled to receive all benefits to which Employee is entitled under
Kennametal’s plans then in effect as a result of Employee’s Disability. For
purposes of this Agreement "Disability" shall mean such incapacity due to
physical or mental illness or injury which results in the Employee’s being
absent from his or her principal office at Kennametal's offices for the entire
portion of 180 consecutive business days. Prior to a Change-in-Control, a
decision by the Board of Directors of Kennametal that "Cause" exists shall be in
the discretion of the Board of Directors and shall be final and binding upon the
Employee and his or her rights hereunder. After a Change-in-Control, "Cause"
shall not be deemed to include opposition by Employee to such a
Change-in-Control or any matter incidental thereto and any determination by the
Board of Directors that "Cause" existed shall not be final or binding upon the
Employee or his or her rights hereunder or entitled to any deference in any
court or other tribunal.


6.    Employee understands and agrees that, except to the extent Employee is
entitled to the benefits provided in Section 4(c) hereof, in the event Employee
resigns or his or her employment is terminated for any reason other than death
or Disability prior to his or her "Retirement Date" (as hereinafter defined), he
or she will forfeit any interest he or she may have in any Kennametal retirement
plan (except to the extent vested by actual service to date of separation as per
the plan provisions), and all other benefits dependent upon continuing service.
The term "Retirement Date" shall mean the first day of the month following the
day on which Employee attains his or her sixty-fifth birthday, or at Employee’s
request, any other day that Kennametal’s Board of Directors may approve in
writing.


7.    Nothing herein contained shall affect the right of Employee to participate
in and receive benefits under and in accordance with the then current provisions
of any employee benefit plan, program or arrangement of Kennametal and all
payments hereunder shall be in addition to any benefits received thereunder
(including long term disability payments).


8.    Non-Competition Agreement. During the period of employment of Employee by
Kennametal and for two (2) years thereafter, Employee will not, in any
geographic area in which Kennametal is offering its services and products,
without the prior written consent of Kennametal:


(a)    directly or indirectly engage in, or







--------------------------------------------------------------------------------





(b)    assist or have an active interest in (whether as proprietor, partner,
investor, shareholder, officer, director or any type of principal whatsoever),
or


(c)    enter the employ of, or act as agent for, or advisor or consultant to,
any person, firm, partnership, association, corporation or business
organization, entity or enterprise which is or is about to become directly or
indirectly engaged in, any business which is competitive with any business of
Kennametal or any subsidiary or affiliate thereof in which Employee is or was
engaged; provided, however, that the foregoing provisions of this Section 8 are
not intended to prohibit and shall not prohibit Employee from purchasing, for
investment, not in excess of 1% of any class of stock or other corporate
security of any company which is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.


Non-Solicitation Agreement. During the period of employment of Employee by
Kennametal and for one year thereafter, Employee will not, without the prior
written consent of Kennametal (i) solicit or attempt to hire or assist any other
person in any solicitation or attempt to hire any employee of Kennametal, its
subsidiaries or affiliates, or (ii) encourage any such employee to terminate his
or her employment with Kennametal, its subsidiaries or affiliates.


Employee acknowledges that the breach by him or her of the provisions of this
Section 8 would cause irreparable injury to Kennametal, acknowledges and agrees
that remedies at law for any such breach will be inadequate and consents and
agrees that Kennametal shall be entitled, without the necessity of proof of
actual damage, to injunctive relief in any proceedings which may be brought to
enforce the provisions of this Section 8. Employee specifically agrees that the
limitations as to periods of time and geographic area, as well as all other
restrictions on his or her activities specified in Section 8, are reasonable and
necessary for the protection of Kennametal, its employees and its affiliates.
Employee acknowledges and warrants that he or she will be fully able to earn an
adequate livelihood for himself/herself and his or her dependents if this
Section 8 should be specifically enforced against her and that such enforcement
will not impair her ability to obtain employment commensurate with his or her
abilities and fully acceptable to him or her.


If the scope of any restriction contained in this Section 8 is too broad to
permit enforcement of such restriction to its full extent, then such restriction
shall be enforced to the maximum extent permitted by law and Employee and
Kennametal hereby consent and agree that such scope may be judicially modified
in any proceeding brought to enforce such restriction.


9.
(a)    Employee acknowledges and agrees that in the course of his or her
employment by Kennametal, Employee may work with, add to, create or acquire
trade secrets and confidential information ("Confidential Information") which
could include, in whole or in part, information:



(i)    of a technical nature such as, but not limited to, Kennametal's manuals,
methods, know-how, formulae, shapes, designs, compositions, processes,
applications, ideas, improvements, discoveries, inventions, research and
development projects, equipment, apparatus, appliances, computer programs,
software, systems documentation, special hardware, software development and
similar items; or







--------------------------------------------------------------------------------





(ii)     of a business nature such as, but not limited to, information about
business plans, sources of supply, cost, purchasing, profits, markets, sales,
sales volume, sales methods, sales proposals, identity of customers and
prospective customers, identity of customers' key purchasing personnel, amount
or kind of customers' purchases and other information about customers; or


(iii)    pertaining to future developments such as, but not limited to, research
and development or future marketing or merchandising.


Employee further acknowledges and agrees that (i) all Confidential Information
is the property of Kennametal; (ii) the unauthorized use, misappropriation or
disclosure of any Confidential Information would constitute a breach of trust
and could cause irreparable injury to Kennametal; and (iii) it is essential to
the protection of Kennametal’s goodwill and to the maintenance of its
competitive position that all Confidential Information be kept secret and that
Employee not disclose any Confidential Information to others or use any
Confidential Information to the detriment of Kennametal.


Employee agrees to hold and safeguard all Confidential Information in trust for
Kennametal, its successors and assigns and Employee shall not (except as
required in the performance of Employee's duties or as otherwise set forth
herein), use or disclose or make available to anyone for use outside
Kennametal's organization at any time, either during employment with Kennametal
or subsequent thereto, any of the Confidential Information, whether or not
developed by Employee, without the prior written consent of Kennametal.


Notwithstanding the foregoing, nothing in this Agreement prohibits or interferes
with Employee’s right or Kennametal’s right to: (i) initiate communications
directly with or report or disclose possible violations of law or regulation to
any governmental agency or other governmental entity, legislative body, or to
any self-regulatory organization, including but not limited to the Department of
Justice, the SEC, the Internal Revenue Service, the Occupational Safety and
Health Administration, the Equal Employment Opportunity Commission (“EEOC”), or
Congress (collectively, “Governmental Authorities”), and such reports or
disclosures do not require prior notice to, or authorization from, Kennametal;
or (ii) participate, cooperate, or testify in any action, investigation or
proceeding or provide information or respond to any inquiry from any
Governmental Authorities, and such communications do not require prior notice
to, or authorization from Kennametal. However, with respect to such
communications, reports, participation, cooperation or testimony to the
Governmental Authorities, as set forth in clauses (i) and (ii) of this
paragraph, Employee may not disclose privileged communications with Kennametal’s
counsel.







--------------------------------------------------------------------------------





To the extent permitted by law, upon receipt of a subpoena, court order or other
legal process compelling the disclosure of any information, Employee will
promptly give advance written notice to Kennametal so as to provide Kennametal
ample opportunity to protect its interests in confidentiality to the fullest
extent possible, unless the subpoena, court order or other legal process
pertains to an action described above in clauses (i) or (ii) of the immediately
preceding paragraph, in which event no such notice is required. Notwithstanding
any confidentiality and non-disclosure obligations Employee may have, he or she
is hereby advised as follows pursuant to the Defend Trade Secrets Act: “An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that (A) is made (i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. An individual who files a lawsuit alleging retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.”


Employee understands that nothing contained in this Agreement shall prevent
Employee from filing a charge of discrimination with or cooperating or
participating in an investigation or proceeding conducted by the EEOC or a
similar state agency, and nothing in this Agreement limits Employee’s right to
receive an award for information provided to the SEC or other Governmental
Authorities.


(b)    Employee agrees that:


(i)     he or she will promptly and fully disclose to Kennametal or such officer
or other agent as may be designated by Kennametal any and all inventions made or
conceived by Employee (whether made solely by Employee or jointly with others)
during employment with Kennametal (1) which are along the line of the business,
work or investigations of Kennametal, or (2) which result from or are suggested
by any work which Employee may do for or on behalf of Kennametal; and


(ii)    he or she will assist Kennametal and its nominees during and subsequent
to such employment in every proper way (entirely at its or their expense) to
obtain for its or their own benefit patents for such inventions in any and all
countries; the said inventions, without further consideration other than such
salary as from time to time may be paid to him or her by Kennametal as
compensation for his or her services in any capacity, shall be and remain the
sole and exclusive property of Kennametal or its nominee whether patented or
not; and


(iii)    he or she will keep and maintain adequate and current written records
of all such inventions, in the form of but not necessarily limited to notes,
sketches, drawings, or reports relating thereto, which records shall be and
remain the property of and available to Kennametal at all times.







--------------------------------------------------------------------------------





(c)     Employee agrees that, promptly upon termination of his or her
employment, he or she will disclose to Kennametal, or to such officer or other
agent as may be designated by Kennametal, all inventions which have been partly
or wholly conceived, invented or developed by for which applications for patents
have not been made and shall thereafter execute all such instruments of the
character hereinbefore referred to, and will take such steps as may be necessary
to secure and assign to Kennametal the exclusive rights in and to such
inventions and any patents that may be issued thereon any expense therefor to be
borne by Kennametal.


(d)    Employee agrees that he or she will not at any time aid in attacking the
patentability, scope, or validity of any invention to which the provisions of
subparagraphs (b) and (c), above, apply.


10.    In the event that (a) Employee institutes any legal action to enforce his
or her rights under, or to recover damages for breach of this Agreement, or (b)
Kennametal institutes any action to avoid making any payments due to Employee
under this Agreement, Employee, if he or she is the prevailing party, shall be
entitled to recover from Kennametal any actual expenses for attorney's fees and
other disbursements incurred by him or her in relation thereto.


11.    Kennametal has the right to assign this Agreement, but Employee does not.
This Agreement inures to the benefit of the successors and assigns of
Kennametal, which are intended third party beneficiaries of this Agreement. In
the event of a merger, consolidation, sale of assets or other business
combination in which Kennametal is not the surviving company, this Agreement
will be assigned to the surviving or successor company, and any such successor
company will be deemed to be substituted for all purposes as Kennametal
hereunder.
 
12.    This Agreement constitutes the entire agreement between the parties
hereto and supersedes all prior agreements and understandings, whether oral or
written, among the parties with respect to the subject matter hereof. This
Agreement may not be amended orally, but only by an instrument in writing signed
by each of the parties to this Agreement; provided, however, the Corporation
may, solely to the extent necessary to comply with Section 409A, modify the
terms of this Agreement if it is determined that such terms would subject any
payments or benefits hereunder to the additional tax and/or interest assessed
under Section 409A. References to sections of statutes, including the Code,
contained herein shall mean and include such provisions that succeed such
sections to the extent that such successor provisions provide the results
intended by the parties under this Agreement.


13.    The invalidity or unenforceability of any provision of this Agreement
shall not affect the other provisions hereof, and this Agreement shall be
construed in all respects as if such invalid or unenforceable provision were
omitted.


14.    Any pronoun and any variation thereof used in this Agreement shall be
deemed to refer to the masculine, feminine, neuter, singular or plural, as the
identity of the parties hereto may require.


15.     Kennametal shall be entitled as a condition to paying any severance pay
or providing any benefits hereunder upon a termination of the Employee's
employment to require the Employee to deliver on or before the making of any
severance payment or providing of any benefit a release in a form required by
Kennametal, substantially similar to that which is set forth in Exhibit A
attached hereto. Unless otherwise required by applicable law, the release must
be executed and become effective and irrevocable within thirty (30) days of the
Employee's Date of Termination.





--------------------------------------------------------------------------------







16.    (a) For purposes of this Section 16:


(i) "Accounting Firm" means the accounting firm of national recognized standing
selected by the Corporation promptly upon a Change-of-Control;


(ii) "Agreement Payment" shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this Section 16);


(iii)   "Net After Tax Receipts" shall mean the Present Value of a Payment net
of all taxes imposed on the Employee with respect thereto under Sections 1 and
4999 of the Code determined by applying the highest marginal rate under
Section 1 of the Code applicable to the Employee's taxable income for such year;


(iv) a "Payment" shall mean any payment or distribution by the Corporation or
its subsidiaries and affiliates in the nature of compensation to or for the
benefit of the Employee, whether paid or payable pursuant to this Agreement or
otherwise;


(v) "Present Value" shall mean such value determined in accordance with
Section 280G(d)(4) of the Code; and


(vi) "Reduced Amount" shall mean the greatest aggregate amount of Payments, if
any, which (x) is less than the sum of all Payments and (y) results in aggregate
Net After Tax Receipts which are greater than the Net After Tax Receipts which
would result if the aggregate Payments were made.


(b) Anything in this Agreement to the contrary notwithstanding, in the event
that the Accounting Firm shall determine that receipt of all Payments would
subject the Employee to tax under Section 4999 of the Code, it shall determine
whether some amount of Payments would meet the definition of a "Reduced Amount."
If the Accounting Firm determines that there is a Reduced Amount, the aggregate
Agreement Payments shall be reduced to such Reduced Amount; provided, however,
that if the Reduced Amount exceeds the aggregate Agreement Payments, the
aggregate Payments shall, after the reduction of all Agreement Payments, be
reduced (but not below zero) in the amount of such excess. The total reduction
to the Agreement Payments and such other Payments required under this Section 16
necessary to achieve the “Reduced Amount” shall be made against Agreement
Payments and such other Payments that are exempt or otherwise excepted from
Section 409A (but excluding stock options and other stock rights). All
determinations to be made by the Accounting Firm under this Section 16 shall be
binding upon the Corporation and the Employee and shall be made within five (5)
days of a Change-of-Control and, in addition, the subsequent occurrence of any
event that requires the Corporation to make payments to the Employee under
Section 4(c) this Agreement. No later than two (2) business days following the
making of any such determination by the Accounting Firm, the Corporation shall
pay to or distribute for the benefit of the Employee such Payments when and as
due to the Employee under this Agreement or any other Agreement. The Corporation
or its successor shall be responsible for the fees, costs and expenses of the
Accounting Firm.







--------------------------------------------------------------------------------





(c) While it is the intention of the Corporation and the Employee to reduce the
amounts payable or distributable to the Employee hereunder only if the aggregate
Net After Tax Receipts to the Employee would thereby be increased, as a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
amounts will have been paid or distributed by the Corporation to or for the
benefit of the Employee pursuant to this Agreement which should not have been so
paid or distributed ("Overpayments") or that additional amounts which will not
have been paid or distributed by the Corporation to or for the benefit of the
Employee pursuant to this Agreement could have been so paid or distributed (an
"Underpayment"), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based either upon the
assertion of a deficiency by the Internal Revenue Service against the
Corporation or the Employee which the Accounting Firm believes has a high
probability of success or controlling precedent or other substantial authority,
determines that an Overpayment has been made, any such Overpayment paid or
distributed by the Corporation to or for the benefit of the Employee shall be
treated for all purposes as a loan ab initio to the Employee which the Employee
shall repay to the Corporation together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code; provided, however, that no
such loan shall be deemed to have been made and no amount shall be payable by
the Employee to the Corporation if and to the extent such deemed loan and
payment would not either reduce the amount on which the Employee is subject to
tax under Section 1 and Section 4999 of the Code or generate a refund of such
taxes. In the event that the Accounting Firm, based upon controlling precedent
or other substantial authority, makes a final determination that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Corporation to
or for the benefit of the Employee together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.


17.    (a) The provisions of this Agreement will be administered, interpreted
and construed in a manner intended to comply with Section 409A, or any exception
thereto (or disregarded to the extent such provision cannot be so administered,
interpreted, or construed).


(b) For purposes of Section 409A, each severance payment, including each
individual installment payment, shall be treated as a separate payment. Each
payment under this Agreement is intended to be excepted from Section 409A to the
maximum extent provided under Section 409A as follows: (i) each payment made
within the applicable 2½ month period specified in Treas. Reg. § 1.409A-1(b)(4)
is intended to be excepted under the short-term deferral exception as specified
in Treas. Reg. § 1.409A-1(b)(4); (ii) post-termination medical benefits are
intended to be excepted under the medical benefits exceptions as specified in
Treas. Reg. § 1.409A-1(b)(9)(v)(B); and (iii) to the extent payments are made as
a result of an involuntary separation, each payment that is not otherwise
excepted under the short-term deferral exception or medical benefits exception
is intended to be excepted under the involuntary pay exception as specified in
Treas. Reg. § 1.409A-1(b)(9)(iii).







--------------------------------------------------------------------------------





(c) With respect to payments subject to Section 409A (and not excepted
therefrom), if any, it is intended that each payment is paid on a permissible
distribution event and at a specified time consistent with Section 409A. The
Corporation reserves the right to accelerate and/or defer any payment to the
extent permitted and consistent with Section 409A.  Notwithstanding any
provision of this Agreement to the contrary, to the extent that a payment
hereunder is subject to Section 409A (and not excepted therefrom) and payable on
account of a termination of employment, such payment shall be delayed for a
period of six months after the date of termination (or, if earlier, the date of
the Employee's death) if the Employee is a "specified employee" (as defined in
Section 409A and determined in accordance with the procedures established by the
Corporation). Any payment that would otherwise have been due or owing during
such 6-month period will be paid on the first business day of the seventh month
following the Employee's date of termination (or, if earlier, the date of the
Employee's death). The Employee shall have no right to designate the date of any
payment under this Agreement. Notwithstanding any provision of this Agreement to
the contrary, Employee acknowledges and agrees that the Corporation shall not be
liable for, and nothing provided or contained in this Agreement will be
construed to obligate or cause the Corporation to be liable for, any tax,
interest or penalties imposed on Employee related to or arising with respect to
any violation of Section 409A.




18.    This Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania.


WITNESS the due execution hereto as of the day and year first above written.


                KENNAMETAL INC.


    By:                         
Michelle R. Keating
Vice President, Secretary and
General Counsel


                Employee:


                                 
Christopher Rossi
President and Chief Executive Officer
                            







--------------------------------------------------------------------------------







Exhibit A
FORM OF RELEASE
[to be updated at the time of execution
in accordance with then existing law]


TO:


DATE:


For good and valuable consideration, the receipt of which is hereby
acknowledged, and intending to be legally bound, you hereby release, remise,
quitclaim and discharge completely and forever Kennametal Inc. and its
directors, officers, employees, subsidiaries and affiliates (collectively, the
“Company”) from any and all claims, causes of action or rights which you have or
may have, whether arising by virtue of contract or of applicable state laws or
federal laws, and whether such claims, causes of action or rights are known or
unknown, including but not limited to claims relating in any way to compensation
and benefits and related to or resulting from your employment with the Company
or its termination, claims arising under any public policy or any statutory,
tort or common law, or any provision of state, federal or local law including,
but not limited to, the Pennsylvania Human Relations Act, the Americans with
Disabilities Act, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, Sections 1981-1988 of Title 42 of the U. S. Code, Older Workers’
Benefit Protection Act, Family and Medical Leave Act, the Fair Labor Standards
Act, Pennsylvania Wage Payment and Collection laws, the Age Discrimination in
Employment Act of 1967, the Employee Retirement Income Security Act of 1974, all
as amended; provided, however, that this Release shall not release, raise,
quitclaim or discharge any claims, causes of action or rights which you may
have: (i) under that certain Officer's Employment Agreement dated as of
[________] [__], 20[__] between the undersigned and Kennametal Inc. (the
“Employment Agreement”); (ii) to any unreimbursed expense account or similar
out-of-pocket reimbursement amounts owing the undersigned; or (iii) under the
bylaws or any agreement of Kennametal Inc. or any subsidiary thereof applicable
to you or the applicable state corporate statutes to indemnification for having
served as an officer, director and/or employee of Kennametal Inc. and/or its
subsidiaries or as a fiduciary of any employee benefit plan applicable to former
employees generally.


You hereby agree to immediately return all of the Company’s equipment, documents
and property, agree to forever waive your right to receive on your or any other
person’s behalf any monies, benefits, or damages from the Company other than
those provided herein or in the Employment Agreement. You also agree to maintain
the confidentiality of this Release and not reveal the terms set forth herein to
anyone other than your accountant, attorney or spouse.


By signing below, you acknowledge your continuing obligations under the
Employment Agreement including, but not limited to, Sections 8-10 thereof.


Your failure to abide by any of the above stated obligations will result in
irreparable harm to the Company and entitle the Company to require you to
specifically perform your obligations under this Release, recover any damages
that may flow from this Agreement and obtain appropriate injunctive relief.
Should you file a claim or charge against the Company, you agree that the
Company may present this Agreement for purposes of having your claim or charge
dismissed.


Any severance payments due to you under the Employment Agreement are conditioned
on your execution and non-revocation of this Release.





--------------------------------------------------------------------------------







You should carefully consider the matters outlined in this letter. If, after due
deliberation and consultation with lawyers or such professional advisors as you
deem appropriate, the above is agreeable to you, please sign the attached copy
of this letter and return the original to the Company for my files. Please
retain a copy for your own records.


You may take up to twenty-one (21) days to consider this Release. Should you
accept this severance offer by signing your name below, you will then have seven
(7) days to reconsider your decision. If you choose to revoke your acceptance of
this offer you must do so by writing to the Company within the seven (7) day
revocation period. No severance payments will be made to you until the seven (7)
day revocation period has expired.


AGREED TO AND ACCEPTED BY:
                        




___________________________________





Dated:____________________



























